Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 10, 17, and 18 are allowable over the prior art of record for their specific recitations of elements involved in a method, a control device, and a motor vehicle for operating a semi-autonomous/autonomous vehicle in an interior space using sensed topography and an elevation model for the interior space, among other limitations, “determining, by the control device, a current position of the motor vehicle within the infrastructure based on that the level of correlation is higher than a predefined threshold”.
The closest prior art to this feature is Askeland et al. (Pub. No.: US 10,584,971 B1). Applicant’s arguments filed 09/21/2021 regarding this reference have been found persuasive, specifically, at least the following argument is persuasive, “Askeland's levels of correlations are used to weight local and global map data, not to determine ‘a current position of the motor vehicle,’ as required by independent claims 10, 17, and 18. This is further evident by Askeland's disclosure of ‘anonymized’ ‘local map data 112’ that can protect users and prevent tracking of their movements’ (Askeland, 9:17-23.) Therefore, Askeland not only does not teach determining ‘a current position of the motor vehicle’ using Askeland's levels of correlations, but also provides solutions to prevent it.” (Remarks pg. 7).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Bandyopadhyay et al. (Pub. No.: US 2013/0166202) teaches utilizing building elevation data for location tracking and for tracking error correction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387. The examiner can normally be reached M-F 8:00am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662